Citation Nr: 1625956	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for intervertebral disc disease, status post lumbar spine laminectomy and fusion surgery, with overactive bladder.  

2.  Entitlement to service connection for bilateral lower extremity lumbar radiculopathy.  

3.  Entitlement to service connection for lumbar spine scar, status post lumbar laminectomy and fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge.  In February 2015, the Veteran was notified that the Veterans Law Judge who conducted that hearing was currently unavailable to participate in deciding his appeal.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. §7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran was offered an opportunity for a new hearing in his case, but he did not respond to that letter.  Accordingly, the Veteran's appeal was reassigned to the undersigned Veterans Law Judge for the issuance of an appellate decision based on the evidence of record.  38 C.F.R. §19.3(b) (2015).


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims on appeal.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2010, the Veteran was afforded a VA lumbar spine examination to determine the etiology of his low back disabilities.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that it was "less likely as not" that the Veteran's low back pathology was caused by active duty service.  In support of this opinion, the examiner explained that the Veteran's x-ray imaging as recent as August 2004 had revealed normal lumbar spine images after his discharge from service and that this evaluation was in conjunction with a motor vehicle accident.  

In January 2015, the Board remanded the claims on appeal for additional development.  In its remand instructions, the Board noted that the significance of normal x-rays was not apparent and that it was unclear whether other diagnostic tools could have detected back problems which eventually evolved into the intervertebral disc disease.  The Board further noted that the VA examiner did not address the Veteran's credible reports of continuous back problems since active duty and that he appeared to be suggesting that there was a positive relationship between the Veteran's current back pathology and his August 2004 motor vehicle accident.  The Board found that the Veteran had proffered credible testimony that the motor vehicle accident was minor and that the medical records pertaining to the motor vehicle accident noted the presence of whiplash injury without fracture but did not include a diagnosis for the low back.  Based on the forgoing, the Board requested an addendum medical opinion addressing these observations.  The Board specifically asked the examiner to elaborate on the July 2010 VA examiner's medical opinions and to provide adequate rationale in support of all medical conclusions reached.

Because the July 2010 VA examiner was not available, the pertinent evidence of record was made available to and reviewed by another examiner.  This addendum opinion was obtained in April 2015.  For the reasons discussed below, the Board finds that the April 2015 addendum opinion is inadequate for adjudication purposes and requires additional clarification.

First, the VA examiner was asked to consider the Veteran's credible reports of  continuous back symptomology from the time of discharge to the present and to opine as to whether these credible lay assertions changed the examiner's opinion regarding the etiology of the Veteran's intervertebral disc disease, status post lumbar spine laminectomy and fusion surgery, with overactive bladder.  The examiner summarized the relevant medical evidence and opined that, "even though [the] Veteran had continuous back symptomatology from the time of discharge to the present, the difference on the . . . exam findings and diagnosis during service [and when undergoing VA treatment shortly after service] . . . compared to the . . . exam findings and diagnosis from Dr. Lara . . . do not change the etiology of the medical opinion previously provided."  However, the examiner did not offer any rationale in support of this opinion.

Second, the Board asked the VA examiner to explain the significance of the statement that the Veteran had normal X ray examinations as late as August 2004 and to indicate why this would preclude a determination that the subsequent back pathology, as likely as not, could not be linked to active duty.  The examiner indicated that the "normal x-ray findings from 2004 compared to the lumbar MRI findings from 2007 suggest that [the] Veteran's subsequent back pathology of disc protrusion with lumbar stenosis of L4-L5, [status post] surgery with post laminectomy syndrome is less likely than not linked to active duty."  Again, the examiner did not offer any rationale in support of this opinion.

Finally, the Board instructed the VA examiner to consider and discuss the Veteran's credible testimony that his post-service motor vehicle accident was minor.  The examiner was then asked to opine as to whether this credible assertion changed the outcome of the examiner's etiology opinion.  The examiner did not discuss the Veteran's credible testimony or provide rationale for the medical conclusions reached.  Furthermore, the examiner opined that the previous etiological opinion did not change because "a lumbar spine x-ray as part of the [emergency room] work up . . . was reported as normal [and] subsequent VA medical records reviewed after the [motor vehicle accident] do not show any change in the physical/neurologic exam findings previous to and/or after the [motor vehicle accident]."  If this were true, it would actually support the Veteran's contention that the August 2004 motor vehicle accident was minor and did not result in his current intervertebral disc disease, status post lumbar spine laminectomy and fusion surgery, with overactive bladder.  

Under these circumstances, the Board concludes that the April 2015 VA examiner's addendum opinion was non-responsive to the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board finds that the April 2015 VA examiner did not provide adequate rationale in support of the medical conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the RO must obtain a supplemental medical opinion from a physician with sufficient expertise, who has not provided an examination or proffered an opinion in this case.  The supplemental medical opinion must address the deficiencies noted above and the new examiner must provide adequate rationale for all opinions expressed.

As discussed above, the central question on appeal revolves around whether the current low back pathology was linked to his active duty service.  Moreover, there is competent probative evidence of record linking the Veteran's bilateral lower extremity lumbar radiculopathy and his lumbar spine scar, status post lumbar laminectomy and fusion, to his low back pathology.  As such, the Board finds that the Veteran's bilateral lower extremity lumbar radiculopathy and lumbar spine scar, status post lumbar laminectomy and fusion, are inextricably intertwined with his claim seeking entitlement to service connection for intervertebral disc disease, status post lumbar spine laminectomy and fusion surgery, with overactive bladder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  These claims must also be remanded. 

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental VA medical opinion from a physician who has not provided an examination or proffered an opinion in this case.  After reviewing the service treatment records, the post-service VA and private treatment records, and the statements made by the Veteran and his representative, the VA examiner must consider and address the following:

(a)  The examiner must be informed that the Veteran has provided credible reports of continuous back symptomology from the time of discharge to the present and the examiner must indicate whether this changes the etiology opinion provided in the 2010 and 2015 VA medical examination reports.

(b)  The examiner must explain the significance of the statement from the 2010 VA examination report that the Veteran had normal X ray examinations as late as August 2004 and why this would preclude a determination that the subsequent back pathology, as likely as not, could not be linked to active duty.

(c)  The examiner must be informed that the Veteran provided credible testimony that the post service motor vehicle accident was minor and whether this changes the outcome of the etiology opinion provided in the 2010 and 2015 VA medical examination reports.  

A complete rationale for all proffered opinions must be provided.  

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must readjudicate the Veteran's claims.  If any benefit remains denied, the AOJ must provide the Veteran with a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




